Citation Nr: 0632068	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-43 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an initial higher evaluation for dermatitis, 
currently evaluated as noncompensable from April 3, 1995, and 
10 percent from September 30, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katherine King-Walker

INTRODUCTION

The veteran served on active duty from October 1990 to June 
1991, and reportedly served in the Army Reserve from May 1988 
to September 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision rendered by the 
Jackson, Mississippi, RO.  

The veteran was afforded a personal hearing before an RO 
decision review officer in March 2005, and a Board video 
hearing before a Veteran's Law Judge in October 2005.  Both 
transcripts have been reviewed and are associated with the 
file.


FINDINGS OF FACT

1.  For the period prior to September 30, 2003, the veteran's 
skin disability manifested itching involving an extensive 
area, including his back, chest and abdomen, but did not 
manifest constant exudation or itching, extensive lesions, or 
marked disfigurement.

2.  For the period prior to September 30, 2003, the veteran's 
skin disability did not involve 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or 
required the use of systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the previous 12 
months.

3.  For the period since September 30, 2003, the veteran's 
skin disability has not manifested constant exudation or 
itching, extensive lesions, or marked disfigurement. 

4.  For the period since September 20, 2003, the skin 
disability has not involved 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
required the use of systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the previous 12 
months.


CONCLUSIONS OF LAW

1. For the period prior to September 30, 2003, the criteria 
for an initial rating of 10 percent, and no more for 
dermatitis have been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code 
(DC) 7806 (2006); 38 C.F.R. §§ 4.118, DC 7806 (as in 
effective August 30, 2002). 

2.  For the period since September 30, 2003, the criteria for 
an initial rating in excess of 10 percent have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.118, Diagnostic Code (DC) 7806 (2006); 38 C.F.R. §§ 
4.118, DC 7806 (as in effective August 30, 2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased rating

The veteran originally filed a service-connection claim for 
his skin disability on April 3, 1995, and was denied.  Then 
in March 2003, he filed another service-connection claim for 
a skin disability, and was awarded service-connection at a 10 
percent evaluation, effective from September 30, 2003.  He 
properly appealed the rating decision, disagreeing with the 
rating and by an August 2004 rating decision, was awarded a 
noncompensable rating, effective from April 3, 1995, and the 
10 percent evaluation was continued from September 30, 2003.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 C.F.R. § 4.1.  
Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran. 38 
U.S.C.S. § 5107; C.F.R. § 4.3.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet.  App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" with regard to 
this condition.

Since the veteran filed his original claim in April 1995, the 
regulations for rating disabilities of the skin were revised 
effective August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 
2002), and the veteran was notified of these changes in an 
October 2004 statement of the case. The Board will consider 
all applicable versions of the rating criteria, as did the 
RO.  However, only the new criteria are to be applied as of 
that effective date (i.e., at no earlier date before the 
enactment of the regulation).  See VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

Under the rating criteria in effect when the veteran 
originally filed his claim, a 10 percent rating is assigned 
for dermatitis or eczema when there is exfoliation, 
exudation, or itching, if it involves an exposed surface or 
extensive area; while a 30 percent rating is assigned when 
there is exudation or constant itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, DC 7806 (as in 
effect prior to August 30,  2002).

Under the current regulations, a 10 percent disability 
evaluation is assigned when at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or where 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, DC 7806 (2006).  A 30 percent 
evaluation is assigned when 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or 
where systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  Id.  


A. Period prior to September 30, 2003

The evidence consists of VA treatment records from 1994 to 
1995, and a September 2003 progress note.  Records from 
November and December 1994, reflected complaints of a skin 
rash, and in April 1995 the veteran underwent a skin 
evaluation.  The evaluation report reflected that the skin 
rash involved the legs and torso, and that he was treated 
with ointment.  A May 1995 kinesiotherapy consultation report 
showed complaints of redness over the chest, abdomen, and 
back, and a June 1995 note reflected slight cutaneous flush 
on the veteran's torso, head, and neck.  A September 24, 2003 
progress note showed a history of a skin rash that had been 
treated unsuccessfully since 1991, which was located on the 
hemithorax, and caused itching, burning and discomfort.

In reviewing the evidence, it reflects that the veteran did 
suffer from a skin rash that caused itching, and involved an 
extensive area, including the torso, abdomen, back, and legs.  
Thus, the veteran met the criteria in effect prior to August 
2002 for a 10 percent rating (itching and involving an 
extensive area).  However, the evidence does not reflect the 
presence of exudation or constant itching, extensive lesions, 
or marked disfigurement.  Likewise it is not shown that the 
condition affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas; or requires use of systemic 
therapy such as corticosteroids.  Therefore, a 30 percent 
evaluation is not warranted.

B.  Period since September 30, 2003

The evidence since September 2003 consists of photos, a VA 
examination report,  and VA progress notes since 2003.  
However, it simply does not reflect that a higher rating of 
30 percent is warranted under the prior or current 
regulations.  Generally, progress notes since 2003 reflect 
that the veteran's primary complaint was itching and 
disfigurement, and due to the disfigurement, he could not go 
without a shirt.  He was periodically treated with topical 
anti-inflammatory, steroidal creams for an intermittent skin 
rash over areas of his body, including back, abdomen, chest, 
and groin.  

Two undated photos depict small, circular discolored areas 
over the veteran's abdomen, chest, and left thigh.  A 
December 2003 progress note showed a history of a rash mainly 
over the trunk since 1991 that caused itching, and was 
treated with topical steroids.  At a May 2004 VA examination, 
the veteran complained of intermittent itching, and esthetic 
effects of the lesions.  Upon examination, the examiner noted 
numerous small, red, slightly flaky, oval lesions from .5 to 
1.5 inches in size, over the veteran's abdomen, and lower 
chest, which extended down to the left groin area and medial 
aspect of the left thigh, and involved about 10 percent of 
non-exposed body area.  No ulceration, bleeding, or skin 
breakdown was noted.  The diagnosis was chronic dermatitis.

In reviewing the evidence, although it appears that the 
veteran suffers from a skin disability over his chest, back, 
abdomen and left leg, with complaints of itching and 
discoloration over those areas, it simply does not reflect 
that the disability meets the criteria for the next higher 
rating of 30 percent.  For instance, the reported itching was 
intermittent, and there was no exudation.  In looking at the 
photos, there appears to be some areas of discoloration over 
non-exposed areas (chest, abdomen, and upper aspect of the 
leg); however, the areas do not appear to be so disfiguring 
(marked) as to warrant a higher rating as the areas did not 
involve exposed skin such as the face, arms, neck, or hands.  
Furthermore, the examiner at the May 2004 examination 
reported that only about 10 percent of non-exposed body area 
was affected, and the medical treatment records reflected no 
systemic (internal) steroidal treatment for the skin 
disability.  In sum, as the evidence does not reflect 
constant itching, exudation, marked disfigurement, systemic 
treatment, or an area involving more than 10 percent of the 
body or exposed area, a higher rating is not warranted under 
prior and current regulations for this period, and the claim 
is denied.


II. Duty to notify and assist

A letter sent to the veteran in August 2004 explained the 
requirements of substantiating a claim for an initial higher 
evaluation as required by 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (evidence VA is responsible for, 
evidence the veteran is responsible for , requested evidence 
in the veteran's possession), and the appeal was adjudicated 
in an August 2004 rating decision.  Although the veteran was 
not formally notified of the provisions addressing the 
effective date for an award of benefits in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board 
finds no prejudicial error as this decision grants the 
original award back to the original claim, but does not 
increase the evaluation.  Thus, the issue of an effective 
date for an award of benefits is moot.

As to VA's duty to assist, VA has a duty to assist appellants 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination or obtaining a medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 20.901.  Relevant VA treatment records are associated with 
the file; and there are no indications that relevant records 
exist that have not been obtained.  A VA examination was 
conducted; its report was reviewed and is associated with the 
file.  Thus, VA has satisfied its duties to notify and assist 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 546 
(1991).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial higher evaluation of 10 percent, 
and no more, for dermatitis is granted from April 3, 1995.

Entitlement to a rating in excess of 10 percent for 
dermatitis is denied.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


